Case: 16-11296      Document: 00514198431         Page: 1    Date Filed: 10/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11296                                   FILED
                                  Summary Calendar                           October 17, 2017
                                                                              Lyle W. Cayce
FRANK DWIGHT CARTER,
                                                                                   Clerk


                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:16-CV-187


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Frank Dwight Carter, former Texas prisoner # 561942, moves for leave
to proceed in forma pauperis (IFP) in this appeal of the sua sponte dismissal of
his case. The motion is a challenge to the district court’s certification that the
appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11296      Document: 00514198431      Page: 2    Date Filed: 10/17/2017


                                   No. 16-11296

      Carter fails to address the district court’s reasons for finding his case to
be frivolous. Pro se briefs are afforded liberal construction. See Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993). Nevertheless, when an appellant
fails to identify any error in the district court’s analysis, it is the same as if the
appellant had not appealed the decision. Brinkmann v. Dallas Cty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Because Carter has failed to challenge any factual or legal aspect of the
district court’s disposition of his claims or the certification that his appeal is
not taken in good faith, he has abandoned the critical issue of his appeal. See
id. Thus, the appeal lacks arguable merit. See Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983).     Accordingly, the motion for leave to proceed IFP is
DENIED, and the APPEAL IS DISMISSED as frivolous. See Baugh, 117 F.3d
at 202 n.24; 5TH CIR. R. 42.2. Carter is WARNED that filing further frivolous
appeals will subject him to sanctions. See FED. R. APP. P. 38; Clark v. Green,
814 F.2d 221, 223 (5th Cir. 1987).




                                          2